UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 27, 2012 Meta Financial Group, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22140 42-1406262 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 5501 South Broadband Lane, Sioux Falls, South Dakota 57108 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (712) 732-4117 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) TABLE OF CONTENTS Item 8.01 Other Events. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. Signatures Exhibit Index Exhibit 99.1 i Section 8 – Other Events Item 8.01 Other Events. On August 27, 2012, the Registrant issued the attached press release announcing declaration of a cash dividend for the fourth quarter of its fiscal year 2012. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibits. The following Exhibits are being furnished herewith: Registrant’s Press Release dated August 27, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. META FINANCIAL GROUP, INC. By: /s/ David W Leedom David W. Leedom Executive Vice President, Secretary, Treasurer, and Chief Financial Officer Dated:August 27, 2012 Exhibit Index Exhibit Number Description of Exhibit Registrant’s Press Release dated August 27, 2012.
